Exhibit 10.1

      June 1, 2015
Lee E. Mikles
2300 Carillon Point
Kirkland, WA 98033  
Pendrell Corporation
2300 Carillon Point
Kirkland, WA 98033
Tel 425 278-7100
Fax 425 278-7101

Dear Lee,

On behalf of Pendrell Corporation (“Pendrell”), I am pleased to offer you the
exempt position of President and Chief Executive Officer reporting to Pendrell’s
Board of Directors. You will be employed by Pendrell’s wholly owned subsidiary,
Pendrell Technologies LLC (with Pendrell, the “Company”) under the terms of this
employment letter (“Employment Letter”) beginning on June 1, 2015.

During the course of your employment with the Company, you will devote such time
and effort to the Company as reasonably necessary to fulfill your duties and
obligations; provided that nothing herein will prevent you from
(i) participating in industry, trade, professional, charitable and community
activities, (ii) serving on corporate, civic or charitable boards or committees
as mutually agreed by Pendrell and you, which agreement will not be unreasonably
withheld or delayed by Pendrell, and (iii) managing your personal investments
and affairs, in each case so long as such activities do not conflict with
Pendrell’s interests or interfere with the effective performance of your
responsibilities to the Company. For this purpose, it is agreed that you may
continue to serve as a director, trustee or member, as the case may be, of
FutureFuel Corp., the Horatio Alger Association and the Bishop Diego High School
Board of Trustees.

Base Salary

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $6,000 (less payroll taxes and
required withholdings) paid semi-monthly subject to any increase approved by
Pendrell’s Compensation Committee.

Stock Option Awards

You will receive time-based non-statutory options to purchase two million
(2,000,000) shares of Class A common stock with an exercise price equal to the
closing price of PCO shares on the date of grant. Your options will vest over a
four-year period, with twenty-five percent (25%) vesting on each of January 1,
2016, January 1, 2017, January 1, 2018 and January 1, 2019.

You will also receive performance-based non-statutory options to purchase two
million (2,000,000) shares of Class A common stock with an exercise price equal
to the closing price of PCO shares on the date of grant. Your options will vest
over a four-year period, with up to twenty-five percent (25%) vesting on each of
February 15, 2016, February 15, 2017, February 15, 2018 and February 15, 2019,
but only to the extent Pendrell meets its performance objectives for the
preceding calendar year under Pendrell’s then-applicable incentive plan. More
specifically, if Pendrell’s performance achievement is less than 100%, then the
annual vesting shall be limited to the extent to which Pendrell achieves its
performance objectives. For example, if Pendrell’s performance achievement is
80%, then 20% (i.e. 25% times 80%) of your performance-based options will vest.
Any performance-based options that do not vest on an annual vesting date because
of Pendrell performance achievement below 100% will expire.

Restricted Share Awards

You will receive five hundred thousand (500,000) time-based shares of PCO
restricted Class A common stock that will vest on January 1, 2016.

You will also receive five hundred thousand (500,000) performance-based shares
of PCO restricted Class A common stock that will vest on February 15, 2016, but
only to the extent Pendrell meets its performance objectives under Pendrell’s
2015 incentive plan. Any of these restricted shares that do not vest on
February 15, 2016 because of Pendrell performance achievement below 100% will be
forfeited.

Restricted Stock Unit Awards

You will receive three million (3,000,000) time-based PCO restricted stock units
(“RSU”) that will vest over three calendar years, with one-third vesting on each
of January 1, 2017, January 1, 2018 and January 1, 2019. Each RSU will represent
one share of Class A common stock.

You will also receive three million (3,000,000) performance-based PCO RSUs that
will vest over three calendar years, with up to one-third vesting on each of
February 15, 2017, February 15, 2018 and February 15, 2019, but only to the
extent Pendrell meets its performance objectives for the preceding calendar year
under Pendrell’s then-applicable incentive plan. Any RSUs that do not vest on an
annual vesting date because of Pendrell performance achievement below 100% will
be forfeited.

You will also receive two million (2,000,000) market-based PCO RSUs that will
fully vest when both of the following have occurred: (i) the average closing
price of PCO Class A common stock, measured over any period of 60 consecutive
calendar days, has hit or exceeded $3.00 per share (the “Price Trigger”), and
(ii) the date is January 1, 2017 or later. If the Price Trigger is not achieved
by December 31, 2019, then none of these market based RSUs will vest. If the
Company terminates your employment without Cause or you resign for Good Reason
(as defined below) or your employment is terminated for Good Reason before
January 1, 2017, and the Price Trigger has been met prior to your date of
termination, these RSUs will immediately vest.

All RSUs shall, at your option, be immediately convertible into restricted
shares, on a 1-for-1 basis (the “Conversion Shares”), if: (i) Pendrell declares
a dividend on its common stock; (ii) Pendrell or its shareholders enter into an
agreement to merge or consolidate Pendrell with another entity, after which
Pendrell is not the surviving entity, or (iii) Pendrell undergoes a change in
voting control such that Eagle River and its affiliates no longer own or control
at least 51% of the voting power of Pendrell (a “Change in Voting Control”) .
Upon such conversion, you will participate in the event that triggered the
conversion as though you owned the Conversion Shares immediately prior to such
triggering event, but your Conversion Shares shall be subject to the same
vesting conditions that applied to the converted RSUs. If you receive dividends
on account of Conversion Shares prior to the vesting of such Conversion Shares,
and such Conversion Shares never vest, then you shall repay to Pendrell the
aggregate amount of dividends paid on such Conversion Shares within thirty
30 days after it is determined that such Conversion Shares will not vest.

Additional Terms Applicable to Stock Options, Restricted Shares and Restricted
Stock Units

The grant date for each stock option, restricted share, or RSU issued to you
will be the 15th day of the month that is on or follows the date of this letter.

If the Company terminates your employment without Cause or you resign for Good
Reason or your employment is terminated for Good Reason (as defined below), and
if you execute and deliver to the Company a separation agreement in a form
acceptable to Pendrell that includes a full release of claims, then any
time-based or performance-based options, restricted shares or RSUs that would
have vested within twelve months after such employment termination shall vest,
with the time-based options, restricted shares and RSUs vesting immediately. The
performance-based options, restricted shares and RSUs that cannot be measured as
of the date of employment termination (i.e. because Pendrell performance has not
yet been measured), will vest on the date that performance is measured, which
shall be no later than the next succeeding February 15.

Upon the exercise of any option, the vesting of any restricted stock or the
settlement of any RSU, the Plan Administrator shall take such means or a
combination of such means as may be reasonably available to facilitate and
accommodate your satisfying any federal, state or local tax withholding
obligation relating to any such option or award

Definition of Termination for “Cause”

Termination for “Cause” means dismissal for willful material misconduct or
willful failure to discharge duties, conviction or confession of a crime
punishable by law (except minor violations), the performance of an illegal act
while purporting to act on the Company’s behalf, or engaging in activities
directly in competition or antithetical to the best interest of Pendrell, such
as dishonesty, fraud, or unauthorized use or disclosure of confidential
information or trade secrets.

Definition of Resignation or Termination for “Good Reason”

Resignation for “Good Reason” means, without your consent, (i) a relocation of
your principal office to a location more than 30 miles away from your current
office that increases the distance from your principal office to your residence,
not undertaken at your direction or with your agreement, (ii) a change in
reporting relationship to someone other than the Pendrell Board of Directors or
Pendrell’s current Executive Chairman, or (iii) a Change in Voting Control.
Termination for “Good Reason” means termination of employment by reason of death
or a disability that renders you incapable (even with reasonable accommodation)
of performing the duties required under this Employment Letter for a period of
time that is reasonably expected to exceed eight weeks. Pendrell, acting in good
faith, will make the final determination of whether you have a disability and,
for purposes of making such determination, may require you to submit to a
physical examination by a physician mutually agreed upon by you and Pendrell.
This definition shall be interpreted and applied consistent with the Americans
with Disabilities Act, the Family and Medical Leave Act, and other applicable
law.

Employee Proprietary Information and Inventions Agreement

You agree to execute and abide by the terms of the enclosed Pendrell Employee
Intellectual Property Agreement (“Inventions Agreement”) without modification, a
copy of which is enclosed.

Benefits/Location/Expenses

You will be eligible for standard Company benefits under the applicable Company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
As an officer of Pendrell, you will be an additional insured under the Company’s
Directors and Officers (D&O) insurance plans. This offer acknowledges that your
principal office will be in Santa Barbara, California, and that the Company will
employ and provide for you a dedicated office assistant and will pay for office
space and related utilities in Santa Barbara. Pendrell will also provide office
space for you at Pendrell’s headquarters in Kirkland, Washington, and shall
reimburse you for reasonable travel expenses for traveling to and from Kirkland
or elsewhere on Company business and for reasonable entertainment expenses for
business entertainment. All such expenses shall be subject to Pendrell’s expense
reimbursement policy.

Employment at Will

By signing this Employment Letter, you understand and agree that your employment
will continue at-will. Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or the Company’s
option, and the Company can terminate or change all other terms and conditions
of your employment, with or without cause, and with or without notice, at any
time, provided, however, that the terms and conditions of your employment
pursuant to this Employment Letter may not be modified in any way except as
agreed in writing by you and Pendrell. This at-will relationship will remain in
effect throughout your employment with the Company. The at-will nature of your
employment, as set forth in this paragraph, can be modified only by a written
agreement signed by both you and the Company which expressly alters it. This
at-will relationship may not be modified by any oral or implied agreement, or by
any policies, practices or patterns of conduct.

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with the Company, the termination thereof, the breach by either party of the
terms of this Employment Letter or any other matters relating to or arising from
your employment (with the exception of those excluded from arbitration by
statute), will be resolved in binding arbitration in a proceeding in Kirkland,
WA administered by and under the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association. This means that the parties
agree to waive their rights to have such disputes or claims decided in court by
a jury. Instead, such disputes or claims will be resolved by an impartial AAA
arbitrator. Both parties and the arbitrator will treat the arbitration process
and the activities that occur in the proceedings as confidential.

The arbitration procedure will afford you and the Company the full range of
statutory remedies. You and the Company will be entitled to discovery sufficient
to adequately arbitrate any covered claims, including access to essential
documents and witnesses, as determined by the arbitrator and subject to limited
judicial review. In order for any judicial review of the arbitrator’s decision
to be successfully accomplished, the arbitrator will issue a written decision
that will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying the arbitration filing fee
and the arbitrator’s fee

Nothing contained in this section will limit your or the Company’s right to seek
relief in any court of competent jurisdiction in respect of the matters set
forth in the Inventions Agreement. We specifically agree that disputes under the
Inventions Agreement will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

Expiration of Offer

Please indicate your acceptance of this offer by signing below and returning it
to the attention of DJ Allenby. By signing and accepting this offer, you
represent and warrant that (i) you are not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to your employment with, or your providing
services to the Company as its employee; and (ii) you have not and shall not
bring confidential or proprietary information of another person, company or
business enterprise to whom you previously provided services.

Compliance with Section 409A

The provisions of this section shall apply solely to the extent that a payment
under this Employment Letter is subject to Section 409A of the Code.

General Suspension of Payments. If you are a “specified employee,” as such term
is defined within the meaning of Section 409A of the Code, any payments or
benefits payable or provided as a result of your termination of employment that
would otherwise be paid or provided prior to the first day of the seventh month
following such termination (other than due to death) shall instead be paid or
provided on the earlier of (i) the six months and one day following such
termination, (ii) the date of your death, or (iii) any date that otherwise
complies with Section 409A of the Code. In the event that you are entitled to
receive payments during the suspension period provided under this section, you
shall receive the accumulated benefits that would have been paid or provided
under this Employment Letter within the suspension period on the earliest day
that would be permitted under Section 409A of the Code.

Release Payments. In the event that you are required to execute a release to
receive any payments from the Company that constitute nonqualified deferred
compensation under Section 409A of the Code, payment of such amounts shall not
be made or commence until the 60th day following such termination of employment.
Any payments that are suspended during the 60 day period shall be paid on the
date the first regular payroll is made immediately following the end of such
period.

Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Employment Letter that are treated as “reimbursement
payments” under Section 409A of the Code: (i) the amount of expenses eligible
for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year (other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code); (ii) you shall file a claim for all reimbursement payments not later than
30 days following the end of the calendar year during which the expenses were
incurred, (iii) the Company shall make such reimbursement payments within
30 days following the date you deliver written notice of the expenses to the
Company; and (iv) your right to such reimbursement payments shall not be subject
to liquidation or exchange for any other payment or benefit.

Separation from Service. For purposes of this Employment Letter, any reference
to “termination” of your employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the severance payments shall be paid to you prior to the
date you incur a separation from service under such Section.

Installment Payments. For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including, without limitation, Treasury Regulations
Section 1.409A-2(b)(2)(iii)), all payments made under this Employment Letter
(whether severance payments or otherwise) will be treated as a right to receive
a series of separate payments and, accordingly, each installment payment under
this Employment Letter will at all times be considered a separate and distinct
payment.

General. Notwithstanding anything to the contrary in this Employment Letter, we
intend that the severance benefits and other payments payable under this
Employment Letter satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9), and this Employment
Letter will be construed to the greatest extent possible as consistent with
those provisions. The commencement of payment or provision of any payment or
benefit under this Employment Letter shall be deferred to the minimum extent
necessary to prevent the imposition of any excise taxes or penalties on the
Company or you.

Entire Agreement

This Employment Letter, any restricted stock, RSU, and stock option agreements
between you and Pendrell, and the Inventions Agreement constitute the entire
agreement, arrangement and understanding between you and the Company on the
nature and terms of your employment with the Company. This Employment Letter
supersedes any prior or contemporaneous agreement, arrangement or understanding
on this subject matter between you and the Company. By executing this Employment
Letter as provided below, you expressly acknowledge the termination of any such
prior agreement, arrangement or understanding. Also, by your execution of this
Employment Letter, you affirm that no one has made any written or verbal
statement that contradicts the provisions of this Employment Letter. In the
event of any inconsistency between the terms contained in the Employment Letter
and the terms contained in any restricted stock, RSU, or stock option agreement
between you and Pendrell, the terms contained in this Employment Letter will
control, and the provisions of this Employment Letter regarding vesting and
termination shall supersede or supplement, as appropriate, the similar
provisions contained in any such restricted stock, RSU, or stock option
agreements and shall be deemed incorporated into such agreements for purposes of
the Pendrell Corporation 2012 Equity Incentive Plan. This Employment Letter may
be executed in counterparts, each of which (including any signature transmitted
via facsimile or email) shall be deemed to be an original, and all of which
together shall constitute one instrument.

We hope that you will accept this offer and look forward to working with you.

          Signature of Acceptance   Sincerely,
 
      Pendrell Corporation
/s/ Lee E. Mikles
      /s/ Tim Dozois
 
       
By: Lee E. Mikles
      By: Tim Dozois
Date: 6/8/2015
      Corporate Counsel

